Case 3:19-cv-00353-BJD-PDB Document 39 Filed 08/22/19 Page 1 of 7 PageID 198




                               United States District Court
                                Middle District of Florida
                                  Jacksonville Division


ERIC BREINES & ANDREW PERRONG,

              Plaintiffs,

v.                                                             NO. 3:19-cv-353-J-39PDB

PRO CUSTOM SOLAR LLC,
D/B/A/ MOMENTUM SOLAR,


              Defendant.



                                           Order

       Alleging violations of the Telephone Consumer Protection Act (“TCPA”), 47
U.S.C. § 227, Eric Breines and Andrew Perrong sue Momentum Solar on behalf of
themselves and a proposed class of others similarly situated. Doc. 13. Breines and
Perrong bring three claims, alleging Momentum called (1) Breines’s cellphone using
an automatic telephone dialing system, (2) Perrong’s telephone number using a
prerecorded voice, and (3) Perrong’s telephone number in violation of “do-not-call list”
regulations. 1 Doc. 13 at 14–18.

       Momentum moves to dismiss the amended complaint with prejudice,
contending Breines and Perrong fail to state claims on which relief may be granted;
specifically, they fail to allege sufficient facts to make plausible that Momentum
placed the calls, that Momentum is vicariously liable for placement of the calls, and

       1The  proposed class includes the “autodialed class” (anyone who received a call
like Breines in the four years before the filing of this action), the “pre[]recorded call class”
(anyone who received a call like Perrong in the four years before the filing of this action),
and the “internal DNC class” (anyone who, like Perrong, received calls potentially
violating “do-not-call list” regulations in the four years before the filing of this action).
Doc. 13 ¶ 76.
Case 3:19-cv-00353-BJD-PDB Document 39 Filed 08/22/19 Page 2 of 7 PageID 199




that a prerecorded voice or automatic dialing system was used for the calls. Doc. 24
at 17–26. Momentum also contends the “do-not-call list” regulations provide no
private cause of action and that, even if they do, Perrong has failed to allege sufficient
facts to prove a violation. Doc. 24 at 26–28.

      Before the Court is Momentum’s motion for a stay of discovery pending a ruling
on the motion to dismiss and, if the motion to dismiss is denied, to bifurcate discovery
into individual and class phases. Doc. 29. Breines and Perrong oppose the motion.
Doc. 32. The Court heard arguments on the motion on July 18, 2019. Doc. 38. The
discovery deadline is January 13, 2020, and trial is scheduled for September 2020.
Doc. 26.

      Momentum contends good cause supports a request to stay. Doc. 29 at 3–4.
Momentum explains no documents have been produced and no depositions have been
scheduled or requested. Doc. 29 at 3. Momentum contends starting discovery now
would be wasteful because, if the motion to dismiss is granted, it will either dispose
of the case or narrow the claims. Doc. 29 at 3–5. Momentum contends Breines and
Perrong will not be prejudiced because they seek no actual damages—only statutory
damages and injunctive relief regarding future calls. Doc. 29 at 5; see Doc. 13 at 16–
17 (prayer for relief in amended complaint). Momentum contends a stay will not
significantly impact the case schedule because the case has only been pending since
March 2019 and deadlines can be moved if the Court is agreeable. Doc. 29 at 5.

      Momentum asks that, if the Court denies the motion to dismiss and the case
proceeds, the Court bifurcate discovery to address the merits of Breines’s and
Perrong’s claims before allowing class discovery. Doc. 29 at 6. Momentum contends
proceeding with discovery first for the issues raised in the motion to dismiss—
whether Momentum physically made the calls; whether Momentum had an agency
relationship with or control over anyone who made the calls; whether the calls used
an automatic dialing system for Breines or prerecorded voice for Perrong; and
whether Momentum violated any “do-not-call list” regulations or internal policies—

                                            2
Case 3:19-cv-00353-BJD-PDB Document 39 Filed 08/22/19 Page 3 of 7 PageID 200




would be proper because discovery on those issues could result in a dispositive motion
terminating the case before proceeding with class discovery (if Breines and Perrong
cannot serve as class representatives). Doc. 29 at 7.

       Breines and Perrong contend neither a stay nor bifurcation is warranted. Doc.
32. They contend the motion to dismiss is unlikely to be granted because they have
alleged sufficient facts to state TCPA claims. Doc. 32 at 3–4. They contend they will
be prejudiced by a stay because any delay “amplifies the risk that non-parties … may
destroy or otherwise lose relevant evidence,” referencing the possibility of Momentum
using third-party marketers to make the calls and explaining that “[m]any of the
major telecommunications providers will only retain call record information for 12–
18 months, and presumably smaller telecommunications providers keep this
information for an even shorter period of time.” Doc. 32 at 4. They contend that, “[i]n
contrast, the only risk to Momentum if a stay is not granted is having to respond to
discovery, which is not prejudicial.” Doc. 32 at 5.

       Breines and Perrong contend bifurcating discovery is also unwarranted. Doc.
32 at 6–8. They discuss bifurcation of merits and class discovery and contend it will
waste judicial resources, requiring court intervention to resolve disagreements about
whether discovery goes to merits or class certification. Doc. 32 at 6. They contend the
issues Momentum seeks to resolve first through discovery are common to the class,
and class certification should be determined before determining the merits of a
putative class action, citing the “one-way intervention” rule. 2 Doc. 32 at 7–8. They
again contend any delay from bifurcation prejudices potential class members because
evidence from third parties could be lost. Doc. 32 at 7.




       2“One-way   intervention occurs when the potential members of a class action are
allowed to await … final judgment on the merits in order to determine whether
participation [in the class] would be favorable to their interests.” Doc. 32 at 7 (citing Am.
Pipe & Constr. Co. v. State of Utah, 414 U.S. 538, 547 (1974) (internal quotation marks
omitted)).

                                             3
Case 3:19-cv-00353-BJD-PDB Document 39 Filed 08/22/19 Page 4 of 7 PageID 201




      At oral argument, counsel for Momentum explained the proposed bifurcation
of individual and class discovery would potentially require two summary-judgment
motions: one for the individual plaintiffs (Breines and Perrong) before allowing class
discovery and determining class certification, and, if unsuccessful, a second one after
class discovery has ended. Counsel for Breines and Perrong agreed the “one-way
intervention” rule is designed to benefit a defendant and is not at issue here because
Momentum agreed not to raise that argument while also seeking bifurcation. Counsel
for Breines and Perrong argued the main issue is a concern of delaying the case and
potentially losing discovery given the possibility that Momentum directed third
parties—who are currently unknown and not under a litigation hold—to make the
calls. Counsel for Momentum maintained allowing any discovery before deciding the
motion to dismiss is a waste of resources and expense.

      Federal Rule of Civil Procedure 1 provides that the rules “should be construed,
administered, and employed by the court and the parties to secure the just, speedy,
and inexpensive determination of every action and proceeding.”

      Rule 23(c)(1)(A) provides that, “[a]t an early practicable time after a person
sues or is sued as a class representative, the court must determine by order whether
to certify the action as a class action.” 3 “Time may be needed to gather information
necessary to make the certification decision. … [D]iscovery in aid of the certification
decision often includes information required to identify the nature of the issues that
actually will be presented at trial.” Advisory Comm. Notes (2003 Amend.). “Other


      3Local   Rule 4.04(b) provides, “Within ninety (90) days following the filing of the
initial complaint in such an action, unless the time is extended by the Court for cause
shown, the named plaintiff or plaintiffs shall move for a determination under Rule
23(c)(1) as to whether the case is to be maintained as a class action.” Momentum filed the
current motion before the deadline expired. See Doc. 1 (initial complaint filed on March
27, 2019), Doc. 29 (current motion filed on June 14, 2019). In the case management
report, Breines and Perrong requested a class certification deadline of January 13, 2020.
Doc. 25 at 6. Momentum did not oppose an extension of the deadline but asked the Court
to set the deadline after ruling on dispositive motions concerning the named plaintiffs.
Doc. 25 at 6.

                                            4
Case 3:19-cv-00353-BJD-PDB Document 39 Filed 08/22/19 Page 5 of 7 PageID 202




considerations may affect the timing of the certification decision. The party opposing
the class may prefer to win dismissal or summary judgment as to the individual
plaintiffs without certification and without binding the class that might have been
certified.” Id.

       Rule 26(c)(1) provides that a party from whom discovery is sought may move
for a protective order, and the court may, for good cause, issue an order to protect the
party from undue burden or expense, including by forbidding the disclosure or
discovery, limiting the scope of the disclosure or discovery, and specifying the terms
for the disclosure or discovery.

       A court has broad discretion to stay discovery “until preliminary questions that
may dispose of the case are determined.” Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir.
1987). To decide if there are preliminary questions that may dispose of a case, a court
may take a “preliminary peek” at a pending dispositive motion. Nankivil v. Lockheed
Martin Corp., 216 F.R.D. 689, 692 (M.D. Fla. 2003). To avoid potentially needless
cost, Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997), a stay
may be proper if resolution of a pending dispositive motion might dispose of the case,
Panola Land Buyers Ass’n v. Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985). In
deciding whether to stay discovery, a court “must balance the harm produced by a
delay in discovery against the possibility that the motion will be granted and entirely
eliminate the need for such discovery.” McCabe v. Foley, 233 F.R.D. 683, 685 (M.D.
Fla. 2006).

       Here, without diving deeply into the merits of Momentum’s motion to dismiss,
neither side appears to be a clear winner on any issue. A cursory review of some cases
suggests the motion or parts of the motion may well be denied. 4 See, e.g, Charvat v.


       4The  Court pauses to acknowledge that, in the plausibility context, there are limits
to the value of comparing two cases. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)
(“Determining whether a complaint states a plausible claim for relief will … be a context-
specific task[.]”).

                                             5
Case 3:19-cv-00353-BJD-PDB Document 39 Filed 08/22/19 Page 6 of 7 PageID 203




LE Energy, LLC, No. 2:19-cv-1325, 2019 WL 3891830, at *2–3 (S.D. Ohio Aug. 19,
2019) (unpublished) (allegations sufficient to raise plausible inference defendant
responsible for initiating call); Hirsch v. Fortegra Fin. Corp., No. 3:17-cv-1215-J-
39JBT, 2018 WL 4760801, at *4 (M.D. Fla. June 26, 2018) (unpublished) (allegations
sufficient to make plausible use of prerecorded voice), report & recommendation
adopted by 2018 WL 4759895, at *1 (July 30, 2018) (unpublished) (Davis, J.); Wagner
v. CLC Resorts and Devs., Inc., 32 F. Supp. 3d 1193, 1197–98 (M.D. Fla. 2014) (private
cause of action for failure to comply with “do-not-call list” regulations); De Los Santos
v. Millward Brown, Inc., No. 13-80670-CV, 2014 WL 2938605, at *3–4 (S.D. Fla. June
30, 2014) (unpublished) (allegations sufficient to make plausible use of automatic
dialing system). Considering that possible outcome, that a stay could delay the
determination of the action by months or longer, and that a stay could result in the
destruction of relevant evidence by third parties, a stay is unwarranted.

      A court also has broad discretion to bifurcate discovery. Scoma Chiropractic,
P.A. v. Jackson Hewitt Inc., No. 2:17-cv-24-FtM-38CM, 2018 WL 1620899, at *1 (M.D.
Fla. Apr. 4, 2018) (unpublished) (citing cases). In the TCPA context, a motion to
bifurcate individual and class discovery is not unheard of, with varied results largely
based on educated guesses about future unknowns. Compare, e.g., Charvat v.
Plymouth Rock Energy, LLC, No. 15-CV-4106 (JMA) (SIL), 2016 WL 207677, at *2–3
(E.D.N.Y. Jan. 12, 2016) (unpublished) (denying motion), and True Health
Chiropractic Inc. v. McKesson Corp., No. 13-cv-2219-JST, 2015 WL 273188, at *2–3
(N.D. Cal. Jan. 20, 2015) (unpublished) (denying motion), with Katz v. Liberty Power
Corp., LLC, No. 18-cv-10506-ADB, 2019 WL 957129, at *2 (D. Mass. Feb. 27, 2019)
(unpublished) (granting motion), Rivera v. Exeter Fin. Corp., No. 15-cv-01057-PAB-
MEH, 2016 WL 374523, at *2 (D. Col. Feb. 1, 2016) (unpublished) (referencing earlier
order granting motion), and Leschinsky v. Inter–Continental Hotels Corp., No. 8:15–
cv–1470–T–30MAP, 2015 WL 6150888, at *1 (M.D. Fla. Oct. 15, 2015) (unpublished)
(granting motion). In those cases, courts have considered various factors: the
likelihood of overlap of individual and class discovery, the likelihood of ensuing

                                           6
Case 3:19-cv-00353-BJD-PDB Document 39 Filed 08/22/19 Page 7 of 7 PageID 204




discovery motions, the likelihood of prejudice to the nonmovant, evidence suggesting
the claims of the named plaintiffs lack merit or the absence of such evidence, the
timing of the bifurcation motion, whether the case can continue if the claims of the
named plaintiffs are dismissed, the interests of judicial economy, and the “early
practicable time” requirement of Rule 23(c)(1)(A). Added to those considerations is
the goal of “just, speedy, and inexpensive determination of every action” reflected in
Rule 1.

      Unsurprisingly given the varied results, both sides make valid points. But
considering all pertinent factors and recognizing this is a close call, bifurcation is
unwarranted. Most important to this discretionary decision are the first four and last
two of those factors, the expectation that the parties will hew to the proportionality
requirement of Rule 26(b)(1), and the availability of relief under Rule 26(c)(1) should
discovery become unduly burdensome or expensive as Momentum fears.

      The Court thus denies the motion to stay or for bifurcated discovery, Doc. 29.
At oral argument, the parties agreed to stay discovery pending resolution of the
motion. Discovery may now proceed. By September 6, 2019, the parties must file a
joint notice setting forth any proposed changes to the case management and
scheduling order, Doc. 25, in light of the delayed start to discovery, a proposed
deadline to file a motion for class certification, and any other proposed deadlines
deemed warranted.

      Ordered in Jacksonville, Florida, on August 22, 2019.




c:    Counsel of Record


                                          7
